DETAILED ACTION
Claims 1-5 and 18-27 are presented for examination.
Claims 6-17 have been cancelled.
Claims 18-27 are newly presented.
Claim 1 is amended.
This office action is in response to the amendment submitted on 15-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments – Double Patenting
Applicant’s arguments with respect to the provisional rejection of Claims 6-17 under double patenting have been fully considered, but is considered moot per the claims being cancelled.  The provisional rejection of nonstatutory double patenting has been withdrawn. 

Response to Arguments – 35 U.S.C. 112(b)
Applicant’s arguments with respect to the rejection of 35 U.S.C. 112(b) have been fully considered, but is considered moot per claims 10 and 16 being cancelled.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The following references are listed in the search reports of PCT/US20/57908 and PCT/US20/57906.
All the following references are listed as ‘x’ references.

Hoffman, B. Todd, and Jef Caers. "Regional probability perturbations for history matching", Park, Hyucksoo, et al. "History matching and uncertainty quantification of facies models with multiple geological interpretations", Park, Han-Young, et al. "Improved decision making with new efficient workflows for well placement optimization", Gervais-Couplet, Veronique, et al. "History matching using local gradual deformation", and Thiele, Marco R., Darryl H. Fenwick, and Rod P. Batycky. “Streamline-assisted history matching” lack discussion of the no-flow boundary or how to determined a no-flow boundary.

Pouladi, Behzad, et al. "Fast marching method assisted sector modeling: Application to simulation of giant reservoir models” and Thiele, Marco R. "Streamline simulation" contain reference to the element of the “no-flow boundary”, but lack the additional discussion of the additional elements of the “zero flux difference” and the “zero pressure difference” when determined the boundaries.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 18, and 23, specifically

classifying each parameter coefficient of the one or more parameter coefficients based on the pattern recognition technique being performed on each parameter coefficient;
performing inverse parameterization on each of the classified parameter coefficients; and
determining a plurality of no-flow boundaries corresponding to an approximate zero flux difference and an approximate zero pressure difference on associated boundary surfaces,
wherein each of the plurality of no-flow boundaries are determined based on the classified parameter coefficients on which the inverse parameterization is performed

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 18-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146